

115 HR 3809 IH: Sustainable Farmland for the Future Act
U.S. House of Representatives
2017-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3809IN THE HOUSE OF REPRESENTATIVESSeptember 21, 2017Mr. Blumenauer introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food Security Act of 1985 to improve conservation compliance, and for other purposes.
	
 1.Short titleThis Act may be cited as the Sustainable Farmland for the Future Act. 2.DefinitionsSection 1201(a) of the Food Security Act of 1985 (16 U.S.C. 3801(a)) is amended—
 (1)in paragraph (3)— (A)in subparagraph (A), by striking highly erodible and inserting covered; and
 (B)in subparagraph (B), by striking the highly erodible and inserting covered; (2)in paragraph (4)—
 (A)in subparagraph (A), by striking ; and and inserting a semicolon; (B)by amending subparagraph (B) to read as follows:
					
 (B)are designed to, in a cost effective and technically practicable manner— (i)achieve a substantial improvement in water quality;
 (ii)achieve a rate of soil erosion no greater than the soil loss tolerance level, as determined by the Natural Resources Conservation Service;
 (iii)prevent ephemeral gully erosion; and (iv)establish and maintain a minimum of 50 feet of perennial vegetation between covered cropland and intermittent or perennial waterways; and; and
 (C)by adding at the end the following:  (C)are based on the most recent and technically accurate soil erosion prediction models to determine if soil erosion by wind and water exceed the Soil Loss Tolerance Level on covered cropland subject to subtitle B.;
 (3)in paragraph (6), by striking highly erodible and inserting covered; (4)by amending paragraph (7)(A)(ii) to read as follows:
				
 (ii)before such action, such land was wetland.; (5)in paragraph (9), by striking Any highly erodible land on which an agricultural commodity is produced after December 23, 1985, and that is not exempt under section 1212, shall be considered as part of the field in which the land was included on December 23, 1985, unless the owner and Secretary agree to modification of the boundaries of the field to carry out this title.; and
 (6)by adding at the end the following:  (28)Covered croplandThe term covered cropland means cropland, as defined in section 718.2 of title 7, Code of Federal Regulations, that is planted to a row crop..
			3.Covered cropland program ineligibility
 (a)In generalSection 1211 of the Food Security Act of 1985 (16 U.S.C. 3811) is amended— (1)in subsection (a)—
 (A)in the matter preceding paragraph (1), by striking a field on which highly erodible land and all that follows through shall be ineligible for and inserting covered cropland shall be ineligible for; (B)in paragraph (1)(A)—
 (i)by inserting or income after any type of price; and (ii)by inserting , including a payment made under section 1116 or 1117 of the Agricultural Act of 2014 before the semicolon at the end; and
 (C)in paragraph (1)(D), by striking excessive erosion of highly erodible land and inserting substantial erosion or degradation of water quality; and (2)in the heading of subsection (b), by striking Highly Erodible Land and inserting Compliance Determination.
 (b)Conforming amendmentSubtitle B of title XII of the Food Security Act of 1985 (16 U.S.C. 3811 et seq.) is amended in the heading by striking Highly Erodible Land and inserting Covered Cropland.
 4.ExemptionsSection 1212 of the Food Security Act of 1985 (16 U.S.C. 3812) is amended— (1)by amending subsection (a) to read as follows:
				
					(a)Eligibility based on compliance with conservation plan
 (1)In generalIf, as of January 1, 2023, or 2 years after the Natural Resources Conservation Service has completed a conservation plan for the farm, whichever is later, a person is actively applying the approved conservation plan, such person shall have until January 1, 2028, to comply with the plan without being subject to program ineligibility.
						
							(2)
							Minimization of documentation
 In carrying out this subsection, the Secretary, Natural Resources Conservation Service, and local soil conservation districts shall minimize the quantity of documentation a person must submit to comply with this paragraph.
 (3)ExpirationOn the expiration of a contract entered into under subchapter B of chapter 1 of subtitle D, the provisions of this subtitle shall apply to the acreage that was the subject of such contract.;
 (2)by striking subsections (b), (c), and (d); (3)by redesignating subsections (e), (f), (g), and (h) as subsections (b), (c), (d), and (e), respectively; and
 (4)in subsection (c), as so redesignated, by amending paragraph (4)(A)(i) to read as follows:  (i)a person has failed to comply with section 1211, and has acted in good faith and without an intent to violate section 1211; or.
 5.Development and implementation of conservation plans and conservation systemsSection 1213 of the Food Security Act of 1985 (16 U.S.C. 3812a) is amended— (1)in subsection (a)—
 (A)in paragraph (1), by striking and economically; and (B)in paragraph (4), by striking undue and inserting serious;
 (2)by striking subsection (b) and redesignating subsections (c), (d), (e), and (f) as subsections (b), (c), (d), and (e), respectively;
 (3)in subsection (c) (as redesignated by paragraph (2))— (A)in paragraph (2)—
 (i)by striking If a person makes a certification under paragraph (1), the Secretary shall not be required to and inserting The Secretary shall annually; and (ii)by inserting on not less than 5 percent of the covered cropland subject to this subtitle after being applied; and
 (B)in paragraph (3), by striking the last sentence and inserting The Secretary may revise the person’s conservation plan if the Secretary determines the conservation plan is not meeting the standards in section 1201(a)(4).; and
 (4)by amending subsection (d) (as redesignated by paragraph (2)) to read as follows:  (d)Technical assistanceThe Secretary shall—
 (1)provide technical assistance to a person throughout the development, revision, and application of the conservation plan and any conservation system of the person; and
 (2)make available annually an amount equal to 0.02 percent of the funding otherwise provided for programs specified in section 1211(a), not to exceed $350 million, to provide technical assistance, conduct status reviews and other tasks required to fully implement the provisions of this subtitle.. 
 6.Wetland program ineligibilitySection 1221 of the Food Security Act of 1985 (16 U.S.C. 3821) is amended— (1)in subsection (b)(1), by inserting , including payments made under section 1116 or 1117 of the Agricultural Act of 2014 before the period at the end; and
 (2)in subsection (c)— (A)by amending paragraph (2)(B) to read as follows:
					
 (B)New conversionsIn the case of a wetland that the Secretary determines was converted after the date of enactment of the Agricultural Act of 2014, the person shall be ineligible to receive crop insurance premium subsidies in subsequent reinsurance years unless the Secretary determines that an exemption pursuant to section 1222 applies.;
 (B)in paragraph (3), by striking subparagraph (E); and (C)in paragraph (4), by inserting at the end the following:
					
 (D)FundingThe Secretary shall make available annually an amount equal to 0.01 percent of the funding otherwise made available for programs specified in 1221(b), not to exceed $200 million, to provide technical assistance, conduct status reviews and carry out other tasks needed to fully implement the provisions of this subtitle.
 (E)Status reviewsThe Secretary shall annually carry out a review of the status of compliance of the person with the conservation plan under which the conservation system is being applied on no less than 5 percent of the covered cropland subject to this subtitle..
 7.Delineation of wetlands; exemptionsSection 1222 of the Food Security Act of 1985 (16 U.S.C. 3822) is amended in subsection (f)(2)— (1)by striking subparagraphs (D) and (E); and
 (2)by redesignating subparagraphs (F) and (G) as subparagraphs (D) and (E), respectively. 